Title: David Hartley to the American Peace Commissioners: Memorial, 1 June 1783
From: Hartley, David
To: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry


          
            Memorial.
            June. 1st: 1783.
          
          The proposition which has been made for an universal & unlimited reciprocity of
            Intercourse & Commerce, between Great-Britain and the American United-States, requires a very serious Consideration on
            the part of Great-Britain, for the reasons already stated in a Memorial, dated 19th:
            May. 1783, and for many other reasons, which, in the future discussion of the
            proposition, will appear. To the American States, likewise, it is a matter of the
            deepest importance, not only as a proposition of Commercial Intercourse, which is the
            least part, but most principally as a political basis & Guarantee for their newly
            established Constitutions. The introduction of British Interests, into a communion of
            Intercourse, will bring forward an universal Guarantee on the part of Great-Britain, in
            the future progress of political events, which may affect the United-States of America
            in their national Capacity. The Proposition is fertile in future prospects to
            Great-Britain, & America may also wisely see in it a solid foundation for
            herself.
          All Circumstances are most fortunately disposed, between Great-Britain & the
            American States, to render them usefull friends & Allies to each other, with a
            higher degree of suitableness between themselves than any other
            nations can pretend to. France cannot interchange Reciprocities with the American
            States, by reason of numberless impediments in her System of Government, in her
            Monopolies, & in her system of Commerce. France has the great dis-ability of
            difference in Language to contend with, and the institution of the present French
            Manufactures has never, at any time heretofore, been trained or adapted to American
            Commerce. The only particular & specific facility, which France ever possessed for
            American Intercourse, has for many years been transferred into the British Scale, by the
            Cession of Canada to Great-Britain. The future Commerce between France & America
            will chiefly be regulated by such Conveniences as France can draw to herself from
            America, without much aptitude, on the part of France, to accommodate her manufactures
            & Commerce to American Demands. In short, an Interchange of reciprocities between
            France & America, would run against the stream on both sides, and all established
            habits manners, language, together with the principles of Government and Commerce, would
            militate against such a System.—
          Conformably to this Reasoning it appears that France has not, at any time, entertained
            any systematical design of forming any union or consolidation of Interests with America.
            She took up the American Cause as instrumental to her political views in Europe. America
            likewise accepted the Alliance with France for her seperate views, vizt. for the
            establishment of her Independance. The Alliance therefore is completed & terminated
            without leaving behind it any political principle of future, permanent Connection
            between them. Occasional Circumstances produced a temporary alliance. Similar
            Circumstances may, on any future occasion, produce a similar event of a temporary
            Compact. Dissimilar Circumstances, arising from any future political views of the Court of France in Europe, may, without any inconsistence of
            principle, throw the power of that Kingdom into a scale adverse to the future Interests
            of the American States. In such Case, therefore, where there cannot exist any permanent
            political Connection, between France & America, and where the commercial Attachments
            can be but feeble, it would be in vain to expect in the French nation any such Ally as
            newly established States ought to look out for, to give maturity and firmness to their
            Constitutions.—
          As to Spain, every argument which has been stated, respecting diversity of language,
            manners, government, system of Commerce & monopolies, from those which prevail in
            the United-States of America, obtains in a superior degree: And much more to add
            besides, for Spain is not only incompetent to interchange reciprocities with the
            American States, but likewise her own situation in America will, at all times, render
            her extremely jealous of her neighbors. The only activity which Spain has exerted in the
            war, has been to procure a barrier against the American States, by annexing West-Florida
            to her former acquisition of New-Orleans; thereby embracing the mouth of the
            Mississippi, &, by means of that river, jointly with her landed possessions,
            establishing a strong & jealous boundary against any future progress of the American
            States in those parts.— Spain therefore cannot be looked upon by the American States as
            a suitable object of their election, to become a permanent Ally & friend to them.
            Portugal likewise labours under all the disabilities of language, manners, monopolies,
            Government & System of Commerce. Her national Power & Importance would be
            likewise insufficient to constitute a strong and permanent Ally to the American States.
            All these Nations will undoubtedly be found to have many commodious Qualities for
            participation in Commerce; but the pre-eminent faculties, necessary to constitute a firm
            & permanent Ally to the American States, will be found deficient in them.— As to the
            Italian States, or any other Powers in the Mediterranean, they are certainly not
            adequate to any Competition of political Alliance with the rising States of America.
            They will also constitute very commodious links & Connections in the general Circuit
            of Commerce; but, beyond these Considerations, they have no share in the present
            Question. The several States in the Germanic Body are in the
            same predicament.—
          As to the Northern Powers, vizt: those in the Baltic, they are not favoured, either by vicinity or Climate, for a frequent or
            facile Intercourse of Commerce with America: and even, respecting several material
            Articles of Commerce, jealousies & Competitions might arise. As to political
            Alliances there are no such in prospect from them towards the American States. Even if
            there were any superfluity of force in any of them, beyond the necessities of their
            respective domestic situations, the extreme distance would be conclusive against any
            possible application of such power, as a political Alliance, favorable to the
            establishment & confirmation of the American States.—
          The only maritime State on the Continent of Europe, remaining to be discussed, as a
            competent Candidate for Commerce or Connection with America is the Republic of the
            United-Netherlands, commonly called Holland. In respect to American Commerce, the Dutch
            have among themselves every facility, combined, which the seperate States of Europe
            possess distinctively, in their own Concerns, or nearly. Their Industry, frugality &
            habits of Commerce may even carry them so far as to make them rivals to the Americans
            themselves, in the transportation of European Merchandize to America— These faculties of
            Commerce would have been of infinite Importance to the American States, if the war had
            continued between Great-Britain & them: But upon the event of Peace it becomes a
            matter of the most perfect Indifference to America, whether each European State
            navigates its own Commerce into the Ports of America, which will be open to all, or
            whether the commercial faculties of Holland ennable her to exceed in rivalship her
            European Neighbours, & thereby to navigate European Goods to America, beyond the
            proportion of her national share. The faculties of a nation of Carriers may be fortunate
            for the Marine of that nation, but, considered in themselves & with respect to other
            nations, they are but secondaries in Commerce. They give no ground of
            reciprocity or participation. That one nation should say to another, you shall navigate
            all our rivers, harbors, Lakes, ports & places, if we may do the same in yours is a proposition of reciprocity: but that
            Holland should say to America, we will bring European Goods to you, or you may be your
            own Carriers, is neither Concession or Reciprocity. Holland is not a nation of Rivers,
            Harbors, Lakes, Ports & Places for the distribution of Goods & manufactures for
            internal Consumption, and therefore her reciprocities must be very scanty. Holland is
            the market-place of Europe & the Dutch Seaman are the Carriers, appertaining to that
            Market-Place. The admission of American Ships to that market-place, freely to import
            & export, is an act of reciprocity undoubtedly, on the part of Holland, as far as it
            goes, but in no degree adequate to the unlimited participation of the Commerce of
            America, thro’out all the Rivers, Harbours, Lakes, Ports & Places of that vast
            Continent. The Commercial Reciprocities of Holland, therefore, being inferior on her
            part towards America, the next point of view, in which Holland is to be considered, as
            relevant to this Question, is, as a nation of Power capable of becoming an effectual
            & permanent Ally & Guarantee to the American States; for that is the great
            Object, which America, as a wise nation, recently arisen into Independence, ought to
            keep in view. Holland has undoubtedly been a nation of great & celebrated naval
            force. She remains so still, but having, for many years, suspended her exertions of
            force & having directed the faculties of her people into the commercial line, she
            seems not to have any superfluity of force, beyond the necessity of providing for her
            own Security, & certainly no such redundance of power, as to extend to the
            protection of distant nations, as Allies or Guarantees. It appears therefore, upon the
            whole of this argument, that Holland, tho’ a commercial nation, cannot even interchange
            commercial reciprocities with America, upon an equal footing, and that her faculties of
            force are inadequate to those, which America ought to expect in the permanent Allies
            & Guarantees of her Country.—
          The Independence of the American States, being established, their first Consideration ought to be, to determine with what friendships and
            Alliances they will enter into the new world of nations. They will look round them &
            cast about for some natural, permanent & powerfull Ally, with whom they may
            interchange all cementing reciprocities, both commercial & political. If such an
            Ally is to be found anywhere for them, it is still in Great-Britain—at least it is
            certain, that, in looking round Europe, no other is to be found. There is no inherent
            impossibility to prevent such a Connection from taking place—it must depend upon the
            free will & common Interest of the parties. There are all possible faculties, on
            both sides, to give & to receive all adequate & beneficial reciprocities, which
            are practicable & more likely to be permanent, between Independant parties, than
            between two parties, where one is dependant upon the other. Great-Britain is undoubtedly
            the first of European nations in riches, credit, faculties, Industry, Commerce,
            manufactures, internal Consumption & foreign export, together with civil liberty,
            which is the source of all, and naval Power, which is the support of all. The Dominions
            appertaining to the Crown of Great-Britain are large & fertile—its Colonies still
            extensive, & in close vicinity to the American States—Great-Britain herself, being
            an American, as well as an European power, and all her Empire connected by her naval
            force— The Territories of the American States, from the Atlantic Ocean to the
            Missisippi, contain an inexhaustible source of riches, industry & future power—
            These will be the foundation of great events in the new page of life. Infinite good or
            infinite evil may arise, according to the principles, upon which this Intercourse
            between Great-Britain & America shall be arranged in its foundation. Great-Britain
            & America must be still inseperable, either as friends or Foes. This is an awfull & important truth—these
            are Considerations not to be thought of slightly, not to be prejudged in passion, nor
            the arrangements of them to be hastily foreclosed. Time given for Consideration may have
            excellent effects on both sides. The pause of peace, with
            friendly intercourse, returning affection & dispassionate enquiry can alone decide
            these important events, or do justice to the anxious expectations of Great-Britain &
            America.
         
          Notation: No. 8. Mr. Hartley’s Memorial
            1st. June 1783.
        